United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued September 11, 2018          Decided November 2, 2018

                        No. 17-5269

                      ANGELEX, LTD.,
                       APPELLANT

                              v.

                UNITED STATES OF AMERICA,
                        APPELLEE


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:15-cv-00056)


    George M. Chalos argued the cause and filed the briefs for
appellant.

    Anne Murphy, Attorney, U.S. Department of Justice,
argued the cause for appellee. With her on the brief was
Matthew M. Collette, Attorney.

   Before: TATEL and MILLETT, Circuit Judges, and
WILLIAMS, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge TATEL.

    TATEL, Circuit Judge: Nearly forty years ago, Congress
authorized the Coast Guard to detain ships suspected of
                              2
intentionally discharging oil and other contaminants into the
sea. At the same time, Congress gave a ship “unreasonably
detained or delayed” a cause of action to recover “any loss or
damage suffered thereby.” 33 U.S.C. § 1904(h). Until today,
no circuit has considered the contours of this cause of action.
Sailing into uncharted waters, we ask whether the Coast Guard
acted reasonably in detaining a vessel for nearly six months
pending a criminal trial after its owner and operator failed to
meet the government’s security bond demands. Measuring the
reasonableness of the Coast Guard’s actions by an objective
standard, we find that the Coast Guard set a reasonable
monetary bond. We also conclude that the nonmonetary
components of the bond demand contributed nothing to the
owner’s losses. We therefore affirm the district court’s award
of summary judgment to the government.

                              I.

     The United States is a party to the 1973 International
Convention for the Prevention of Pollution from Ships, as later
supplemented by a protocol and several annexes (collectively,
the “Convention”). Watervale Marine Co. v. United States
Department of Homeland Security, 807 F.3d 325, 327 (D.C.
Cir. 2015). The Convention obliges member states to hold
ships accountable for intentionally discharging oil and other
contaminants into the ocean. See id.

    Congress implemented the Convention through the Act to
Prevent Pollution from Ships (the “Act”). See Pub. L. No. 96-
478, 94 Stat. 2297 (1980) (codified as amended at 33 U.S.C.
§§ 1901 et seq.). As amended, the Act authorizes the
Department of Homeland Security to enforce the Convention
and “prescribe any necessary or desired regulations to carry
out” the Convention’s obligations. 33 U.S.C. § 1903(c)(1).
Pursuant to that authority, the Department requires ships to,
                               3
among other things, “maintain” an “Oil Record Book” that
keeps track of the ship’s oily discharges into the sea. 33 C.F.R.
§ 151.25(a), (d). “[K]nowingly violat[ing]” those regulations is
a felony. 33 U.S.C. § 1908(a). It is undisputed in this case that
a new violation occurs each time a ship enters a U.S. port with
a non-compliant oil record book. “A ship operated in violation
of” these rules is liable in rem for “any fine imposed under” the
Act. Id. § 1908(d).

     If the Coast Guard has “reasonable cause” to believe that
a “ship, its owner, operator, or person in charge” may be liable
under the Act, the Coast Guard may require Customs and
Border Patrol (“Customs”) to “refuse or revoke” the clearance
required for a vessel to depart from American ports. Id.
§ 1908(e). While enforcement proceedings are pending, that
clearance may nonetheless be granted “upon the filing of a
bond or other surety satisfactory to the Secretary” of Homeland
Security. Id. Consistent with the United States’s obligations
under the Convention—and central to this case—the Act,
through section 1904(h), also creates a cause of action for a
“ship unreasonably detained or delayed” to recover
“compensation for any loss or damage suffered thereby.” Id.
§ 1904(h); see International Convention for the Prevention of
Pollution from Ships, art. 7(2), Nov. 2, 1973, 12 I.L.M. 1319,
1340 U.N.T.S. 184 (entered into force on Oct. 2, 1983).

    Appellant, Angelex, Ltd., owns the Maltese-flagged M/V
Antonis G. Pappadakis, a nearly 750-foot-long bulk carrier
subject to the Convention. Kassian Maritime Navigation
Agency, Ltd.—not a party to this lawsuit—chartered the vessel
in 2013 to carry a load of coal. In the district court, Angelex
conceded that Kassian was the ship’s “operator,” as the Act
uses that term. See 33 U.S.C. § 1901(a)(9). Lambros Katsipis
served as the ship’s chief engineer during the 2013 voyage.
                               4
     In April 2013, the Pappadakis arrived at the port of
Norfolk, and Coast Guard agents boarded for a routine
inspection. A crewmember passed the inspectors a note
confiding that the chief engineer was using a “magic pipe”—a
device designed to covertly dump water containing oil
residue—to avoid reporting discharges in the oil record book.

     Investigating the allegation, the Coast Guard searched the
ship and interviewed crew members. The on-board
investigation ended after one week, on April 19, and on the
same day, the port captain sent Angelex and Kassian a letter
saying that the investigation established “reasonable grounds”
to believe that the Pappadakis had violated the oil record book
requirements. The Coast Guard therefore directed Customs to
withhold the ship’s departure clearance.

     Negotiations ensued to reach an agreement that would
allow the Pappadakis to sail pending prosecution. Initially, the
Coast Guard demanded “that Angelex and Kassian jointly and
severally post a bond in the amount of $3 million.” U.S.
Statement of Material Facts ¶ 66, Joint Appendix (J.A.) 140. It
also required Angelex and Kassian to agree to several
nonmonetary bond conditions designed to facilitate further
investigation and trial. These conditions included “expressly
waiving all jurisdictional defenses, paying the salaries and
expenses for several crewmembers to remain in the Eastern
District of Virginia, stipulating to the authenticity of all
documents and items seized from the Pappadakis, and assisting
the United States in effecting service on foreign citizens not
located in the United States.” Id.

    Angelex and Kassian both protested that, strapped for
cash, they were unable to meet those demands. In particular,
Angelex claimed in an email that it was “in a dire financial
condition” and purported to attach its “most recent financial
                                5
statements” to prove that its free cash reserves topped out at
$174,000, while its liabilities exceeded $10.5 million. Email
from George M. Chalos, J.A. 93. Two days later, according to
Angelex, it sent the Coast Guard updated financial documents,
this time showing free cash reserves of nearly $800,000 and a
ship mortgage of nearly $11 million. Both emails summarized
the contents of the financial statements in no more than two
sentences. The Coast Guard eventually reduced its demand to
$2.5 million, but it would go no lower.

    With negotiations at an impasse, and the Pappadakis stuck
in Norfolk, Angelex took the Coast Guard to court. It filed an
emergency petition for relief in the Eastern District of Virginia,
and Senior District Judge Robert G. Doumar quickly convened
a hearing. Halfway through, the court ordered a recess and
urged the parties to settle. At first, that effort appeared to
succeed: the parties agreed in principle for Angelex to comply
with all of the Coast Guard’s nonmonetary conditions and post
a monetary bond of $1.5 million. But Coast Guard headquarters
overruled its line negotiators, holding fast to the $2.5 million
demand, and the deal fell through.

     Two days later, Judge Doumar granted Angelex’s petition.
He did not mince words, saying of the Coast Guard’s bond
demands that he could “recall seeing no greater disregard for
due process, nor any more egregious abdication of the
reasonable exercise of discretion” in his over thirty-year
judicial career. Angelex Ltd. v. United States, No. 2:13-cv-237,
2013 WL 1934490, at *9 (E.D. Va. May 8, 2013). He ordered
the government to accept the terms negotiated during the
recess: $1.5 million plus the Coast Guard’s nonmonetary
conditions. Id. at *10. The Fourth Circuit granted the
government’s motion for an emergency stay and eventually
reversed on the ground that the district court lacked subject-
                                6
matter jurisdiction. Angelex Ltd. v. United States, 723 F.3d 500,
502, 505 (4th Cir. 2013).

     Meanwhile, a grand jury returned an indictment charging
Angelex, Kassian, and Katsipis with, among other things, three
counts each of failing to maintain an accurate oil record book—
one count each for three separate entries into U.S. ports. After
a trial, the jury convicted Katsipis on the three oil record book
counts, but acquitted Angelex and Kassian of all charges.

     The Coast Guard detained the Pappadakis in Norfolk until
the trial ended, and the ship finally sailed just over three weeks
after the jury’s verdict. In total, the Coast Guard held the vessel
for a little under six months.

     In January 2015, Angelex filed this civil action alleging
that the Coast Guard had unreasonably delayed the Pappadakis
and seeking compensation for expenses and losses under
section 1904(h). Following discovery, the parties cross-moved
for summary judgment, and the district court granted the
government’s motion.

    The court adopted a balancing approach to reasonableness
under section 1904(h), “imposing an obligation on the
Government to balance its own specific and legitimate
enforcement interests with the interests of the vessel’s other
stakeholders.” Angelex Ltd. v. United States, 272 F. Supp. 3d
64, 76 (D.D.C. 2017). The court then turned to Angelex’s
arguments that the Coast Guard acted unreasonably.

    First, the district court rejected Angelex’s contention that
the Coast Guard should have given greater weight to the
vessel’s mortgage and the company’s financial situation
because Angelex failed to support those arguments with
admissible evidence. Specifically, the court pointed out that
Angelex had introduced into the record none of the financial
                               7
attachments that it supposedly sent the Coast Guard during the
bond negotiations. That left the emails from Angelex’s counsel
to Coast Guard officials as the only evidence of the company’s
fiscal state. The district court also disregarded those emails
because, in its view, they were “unqualified hearsay” and
therefore inadmissible at trial. Id. at 78.

     The court turned to the proposed $2.5 million monetary
bond, holding that, as a matter of law, “any bond amount up to,
and including, the maximum possible fines and penalties is
necessarily within a range of reasonableness.” Id. at 84. And,
having found that the maximum fine in this case was $3
million, the court deemed the Coast Guard’s $2.5 million
demand per se reasonable.

     Finally, as to the nonmonetary bond conditions, the district
court read section 1904(h) to require the Coast Guard’s conduct
to have actually contributed to the length of time that the ship
was detained or delayed, and it found that the nonmonetary
conditions could not possibly have extended the Pappadakis’s
delay, based in part on Angelex’s admission “that, during the
initial litigation before Judge Doumar,” it was prepared to
“accept all of the non-financial conditions if the Coast Guard
would be willing to lower the bond amount to just $1.5
million.” Id. at 87. Since Angelex had agreed to accept all of
those conditions, the court reasoned, any additional delay could
not be attributed to the nonmonetary conditions.

    Having rejected all of Angelex’s arguments that the Coast
Guard harmed Angelex by behaving unreasonably, the district
court entered judgment in favor of the government. Angelex
timely appealed, and our review is de novo. Jackson v.
Finnegan, Henderson, Farabow, Garrett & Dunner, 101
F.3d 145, 150 (D.C. Cir. 1996).
                                 8
                                II.
     “[S]ummary judgment is proper if . . . there is no genuine
issue as to any material fact . . . .” Celotex Corp. v. Catrett, 477
U.S. 317, 322 (1986) (internal quotation marks omitted). Once
the moving party has met its “initial responsibility of informing
the . . . court of the basis for its motion,” id. at 323, the party
opposing summary judgment must point to “specific facts
showing that there is a genuine issue for trial,” id. at 324
(internal quotation marks omitted). To succeed, “the non-
moving party must produce evidence capable of being
converted into admissible evidence” that would allow a
reasonable factfinder to return a verdict in its favor. Greer v.
Paulson, 505 F.3d 1306, 1315 (D.C. Cir. 2007) (internal
quotation marks and alterations omitted).

     Section 1904(h) requires a party seeking damages to prove
two elements. First, the Coast Guard must have “unreasonably
detained or delayed” the ship. Whether the Coast Guard acted
“unreasonably” is a question of law. See Carter v. Bennett, 840
F.2d 63, 64-65 (D.C. Cir. 1988) (whether facts satisfy a
statutory standard of “reasonable” is a “conclusion of law”).
Second, as a result of the detention or delay, the ship must have
suffered “loss or damage.” Therefore, summary judgment for
the government is proper if the claimant fails to come forward
with adequate evidence to support either of those elements as a
matter of law.

     With these principles in hand, we take up Angelex’s
several arguments that it is entitled to relief under
section 1904(h). Broadly speaking, Angelex claims that it
suffered losses because of the delay prompted by: (1) the Coast
Guard’s detention of the Pappadakis through trial despite the
absence of an adequate evidentiary basis to do so; and (2) the
government’s unreasonable bond demands. We consider each
contention in turn.
                              9
                              A.
     We begin with Angelex’s argument that the protracted
detention was unreasonable because it was unauthorized.
Although Angelex does not challenge the Coast Guard’s initial
decision to detain the Pappadakis, it claims the Coast Guard
had no basis for holding the ship all the way through the trial
because, at some unspecified point in the investigation, it
became clear “that there was no evidence which would support
vicarious liability for Angelex (or Kassian).” Appellant’s
Br. 42. As Angelex sees it, the Coast Guard lost authority to
continue holding the ship once the alleged absence of evidence
became apparent. This argument misses the mark.

     As this court recognized in Watervale Marine Co. v.
United States Department of Homeland Security, when the
Coast Guard has “reasonable cause” to believe a ship is being
operated in violation of the Act, it may “hold the ship in port
until legal proceedings are completed.” 807 F.3d at 330. And a
validly obtained indictment generates in a subsequent civil
proceeding a “rebuttable presumption” that the government
had probable cause at the time of the indictment, which can be
undermined only by “evidence that the indictment was
produced by fraud, corruption, perjury, fabricated evidence, or
other wrongful conduct undertaken in bad faith.” Moore v.
Hartman, 571 F.3d 62, 69 (D.C. Cir. 2009).

     Here, a grand jury had sufficient basis to indict both
Angelex and Kassian, and Angelex has given us no basis for
distinguishing between the “reasonable cause” required to
detain a ship and the “probable cause” necessary to indict.
Thus, so long as the indictment was valid and there were no
material post-indictment developments, the detention was
authorized.
                               10
     The only evidence Angelex cites to question the extended
detention’s authorization is a single statement from the
government’s lead investigator, who testified that she did not
“specifically” do anything “to investigate the basis to
vicariously charge Angelex.” Appellant’s Br. 44 (internal
quotation marks omitted). At most, that statement implies that
the government conducted no separate investigation focused on
corporate liability; it does nothing to suggest “that the
indictment was produced by . . . wrongful conduct undertaken
in bad faith” or that the initial basis for detaining the ship had
eroded. Moore, 571 F.3d at 69. We thus agree that the Coast
Guard had section 1908(e) authority to detain the Pappadakis
“until legal proceedings [were] completed.” Watervale, 807
F.3d at 330.

                               B.
    Of course, a detention may be unreasonable even if
authorized. Angelex’s second, and more substantial, argument
is that its case falls into that category because of the
government’s allegedly unreasonable bond demands.

     Before considering the merits of that argument, we
observe that the parties appear to agree on a threshold
proposition, which we therefore assume is true for this case:
that a detention or delay is unreasonable if the bond demand is
excessive or otherwise inappropriate.

     We start with the monetary demand. The district court
thought that any bond amount below the statutory maximum
fine for which the ship could be liable in rem is per se
reasonable. We certainly agree that any bond amount below the
maximum criminal fine will often be reasonable, but we are
reluctant to adopt such a bright line rule. Calculation of the
maximum fine is less straightforward than the district court
assumed. See 18 U.S.C. § 3571(c), (d) (setting the maximum
                                 11
fine at $500,000 per count, but authorizing an “[a]lternative
fine based on” the defendant’s “gain or loss”); 33 U.S.C.
§ 1908(b) (authorizing additional civil penalties per violation,
per day). And a party may well be able to demonstrate, with
appropriate evidence, that failure to deviate from the
maximum—however calculated—was unreasonable. But this
is not such a case: Angelex’s arguments that a $2.5 million
bond amount was unreasonable are meritless.

     Angelex first argues that the Coast Guard should set bond
based not on the maximum statutory fine, but rather on the fine
the district court is likely to impose. As the district court rightly
observed, that approach is often impractical: “there is . . . no
reason to expect that anyone can accurately predict what fines
or penalties a court might impose at some point in the future
after trial.” Angelex, 272 F. Supp. 3d at 84. It was thus perfectly
reasonable for the Coast Guard to start by focusing instead on
the maximum potential fine in formulating a bond demand.

     Next, Angelex disputes that $3 million was the maximum
fine that the Pappadakis could have been liable for in rem.
Specifically, it claims that Kassian’s potential liability cannot
be included because Kassian had no “equitable interest” in the
vessel. Appellant’s Br. 28. That argument ignores how the
statute’s in rem liability scheme works. The Act makes “[a]
ship operated in violation” of the oil record book regulations
itself liable for “any fine imposed” as a result. 33 U.S.C.
§ 1908(d) (emphasis added). And it authorizes prosecution of
any “person” who “knowingly violates” the regulations, a
category of potential defendants that plainly includes a vessel’s
operator. Id. § 1908(a). The statute therefore puts the ship on
the hook for Kassian’s share. As for what that share comes to,
the statute permits three alternatives: $500,000 per count,
“twice the gross gain” derived by the defendant, or “twice the
gross loss” to any third party. See 18 U.S.C. § 3571(c)(3), (d).
                               12
And that leaves aside any civil penalties the government might
seek, which the government can also pursue in rem against the
ship. See 33 U.S.C. § 1908(b), (e). Given the six total counts
against Angelex and Kassian, it was therefore no error for the
district court to conclude that the maximum fine in this case
was at least $3 million.

     Angelex’s next tack is to claim that the Coast Guard’s
demand was unreasonable given the company’s financial state
at the time. It argues that the Coast Guard had no hope of
actually recovering in rem given the huge mortgage on the ship
and that posting the bond would effectively have put Angelex
out of business. For its part, the government argues that
Angelex’s ability to pay and the government’s likelihood of
actually recovering are entirely irrelevant to the reasonableness
of the bond amount.

     We can resolve this case without deciding whether those
issues are relevant under section 1904(h). Assuming they are,
to succeed on this argument Angelex would have to show that
the information reasonably available to the Coast Guard
reliably conveyed the relevant financial data. Any other
approach would effectively require the Coast Guard to conduct
its own independent investigation of a company’s financial
status—an unreasonable demand given the time and tools at the
agency’s disposal.

     As the party opposing summary judgment, Angelex
therefore had the burden of identifying the financial
information that the Coast Guard could have relied on. It has
failed to do so. As the district court accurately observed,
Angelex entered into the record none of the financial
documents that it supposedly sent the Coast Guard. See
Angelex, 272 F. Supp. 3d at 78, 85 n.14. Although Angelex
challenged that finding at oral argument, it never properly
                                 13
anchored that claim in the record, see Fed. R. App.
P. 28(a)(8)(A) (requiring “citations to the . . . parts of the record
on which the appellant relies”); in any event, we have
independently scoured the record and, like the district court,
have come up empty.

      Angelex’s omission of those documents is fatal. Without
them, the district court had no way of assessing whether the
Coast Guard’s $2.5 million demand reasonably took account of
the information those documents contained. And regardless of
whether the emails summarizing those documents would have
been admissible at trial, the district court could not have relied
solely on their bare-bones, self-serving statements to assess the
information available to the Coast Guard. At oral argument,
Angelex claimed that if the case went to trial, its own witnesses
would corroborate those emails. Perhaps so, but counsel
assertions at oral argument cannot create a genuine issue of
material fact. See Fed. R. Civ. P. 56(c)(1)(A) (requiring a
“party asserting that a fact . . . is genuinely disputed” to cite,
among other things, “affidavits or declarations”). Anyway, that
trial testimony would leave the core problem unaddressed: the
district court would still be unable to review the documents
available to the Coast Guard at the time of its decision.

     Angelex repeatedly seeks to bolster its position by
invoking Judge Doumar’s observation that the Coast Guard’s
demands amounted to the most “egregious abdication of the
reasonable exercise of discretion” he had ever seen. Angelex,
2013 WL 1934490, at *9. Although it is true, as the government
argues, that the Fourth Circuit’s reversal turns the order into a
“legal nullity,” Khadr v. United States, 529 F.3d 1112, 1116
(D.C. Cir. 2008) (emphasis added), the order remains part of
the historical record, and a party might still be able to use it as
evidence of what a reasonable contemporaneous observer
might have concluded.
                              14
      Nevertheless, under the circumstances of this case, the
order affords Angelex no help. Judge Doumar’s finding rested
on two considerations that have not withstood the test of time.
First, Judge Doumar believed that the only permissible reason
to detain the ship was for eventual in rem recovery, and so he
discounted the Coast Guard’s interest in retaining custody of
witnesses and evidence for trial. Angelex, 2013 WL 1934490,
at *8. As we observed in Watervale, however, that is a false
dichotomy: obviously the government cannot collect in rem
without successfully prosecuting the case. 807 F.3d at 329-330
(“[A] financial bond, given its limited use, is ordinarily not
satisfactory” because “nothing prevents the ship, after posting
the bond, from sailing away.”). Moreover, the government’s
interest in enforcing environmental laws extends beyond
merely collecting a fine. Second, Judge Doumar assumed that
the maximum fine was only $1.5 million, apparently omitting
Kassian’s potential liability. Angelex, 2013 WL 1934490,
at *8-9. As we have explained, however, the maximum fine in
this case was at least $3 million. Finally, there is a crucial
difference between this litigation and Angelex’s emergency
petition: Angelex presented Judge Doumar with the underlying
financial documents that are missing here. See Angelex,
No. 2:13-cv-237, ECF No. 4-8 (E.D. Va. Apr. 25, 2013). Given
all these differences, Judge Doumar’s finding has no
appreciable probative value for the district court in this case.

     Angelex also insists that the proposed bond amount was
unreasonable when compared to other cases. It identifies only
one: the M/V Thetis. Appellant’s Br. 39. According to Angelex,
the Coast Guard was willing to accept a lower bond in that case
($1 million) despite the “near-identical nature of the . . .
charges.” Id. at 39-40. But, as the government points out, that
case differs from this one significantly: unlike the Thetis’s
operators, Kassian had a criminal history, having pled guilty to
an oil record book violation in the past. See United States v.
                              15
Kassian Maritime Navigation Agency, Ltd., No. 3:07-cr-48
(M.D. Fla. Aug. 17, 2007). Thus, the Coast Guard had a
reasonable basis for suspecting that the Pappadakis was more
likely to evade prosecution and potentially re-offend than the
Thetis—possibilities that explain the higher bond demand in
this case.

     Lastly, Angelex objects to the process that the Coast Guard
employed to formulate its bond demand. It alleges that the
Coast Guard officers who handled the Pappadakis case failed
to adequately consider or respond to various factors, such as
the financial state of Angelex and Kassian and the detention’s
impact on crew members and the cargo owner. It also claims
that confusion existed within the Coast Guard about who
exactly held final decisionmaking authority to set bond. The
government tersely responds that the test must be “objective,”
Appellee’s Br. 35, which we take to mean that the test should
give no consideration to these process-based concerns.

     We agree with the government that the Act imposes an
objective, outcome-oriented test, but we think some additional
explanation is warranted. “Legal tests based on reasonableness
are generally objective . . . .” Kentucky v. King, 563 U.S. 452,
464 (2011). In practice, this means that such tests usually
disregard what government officers were thinking and instead
focus on what they actually did in light of the information with
which they can reasonably be charged. See Whren v. United
States, 517 U.S. 806, 813 (1996) (“constitutional
reasonableness” does not depend on a police officer’s “actual
motivations”). And, as this court is acutely aware, Congress
knows how to make an agency’s decisionmaking processes
subject to review when it wants to. See, e.g., 5 U.S.C.
§ 706(2)(A) (review of “arbitrary” or “capricious” “findings”
and “conclusions” in the Administrative Procedure Act); 42
U.S.C. § 4332(C) (requirement of a “detailed statement by the
                                16
responsible official” in the National Environmental Policy
Act). Section 1904(h) contains no such language. Accordingly,
we see no basis for believing that Congress intended to impose
a reasoned decisionmaking requirement in that provision,
meaning that Angelex cannot support its argument by pointing
to the process the agency employed for setting bond.

     Turning to the nonmonetary conditions, we agree with the
district court that it is unnecessary to decide whether those
conditions were reasonable because they caused Angelex no
harm. But we arrive at that conclusion by a somewhat different
route.

     The district court held that section 1904(h) requires the
“unreasonable terms and conditions” of the bond to have
“resulted in a [detention or] delay.” Angelex, 272 F. Supp. 3d
at 87. But the statutory text sets up a slightly different causation
question: whether the unreasonable detention or delay resulted
in loss or damage. See 33 U.S.C. § 1904(h) (ships
“unreasonably detained or delayed” are “entitled to
compensation for any loss or damage suffered thereby”
(emphasis added)).

     In some cases, framing the question that way might yield
different results, but this case is not one of them because
Angelex’s entire theory of loss stems from the Pappadakis’s
delay. Thus, Angelex had to present evidence that the Coast
Guard’s nonmonetary conditions contributed to that delay to
establish that they contributed to its claimed losses. At the
hearing before Judge Doumar, however, Angelex agreed that it
would have accepted all those nonmonetary conditions when
combined with a $1.5 million bond. Oral Arg. Rec. 12:59-
13:06 (“Angelex agreed” to all nonmonetary conditions). The
record contains no evidence that Angelex ever retracted that
agreement. Angelex now suggests that the total burden of
                                17
compliance with the nonmonetary conditions plus the cash
bond led it to reject the settlement offer, but—as with the
company’s finances—we have no way to assess that claim
because Angelex has made no specific argument regarding
(much less produced any evidence of) the compliance cost.
Thus, we are left with no basis for concluding that Angelex’s
losses resulted from the nonmonetary conditions.

     In short, the record contains no evidence to support a
finding that the Coast Guard acted unreasonably in demanding
that Angelex and Kassian post a $2.5 million bond, or that the
other nonmonetary assurances resulted in any additional loss or
damage to Angelex.

                                C.

      In a final bid to salvage its case, Angelex recites a list of
supposedly “disputed” facts that it insists preclude summary
judgment as a procedural matter. But Angelex’s list primarily
regurgitates all the facts we have just discussed: the
nonmonetary bond conditions and the financial information
Angelex supposedly provided to the Coast Guard. Those facts,
however, are undisputed. What Angelex really disputes is
whether those facts rendered the Coast Guard’s actions
unreasonable. But that determination—“whether the facts
satisfy the statutory standard” of reasonableness—is a legal
issue, not a factual one. Carter, 840 F.2d at 64-65 (internal
quotation marks omitted). The only genuinely disputed factual
issues relate to who in the Coast Guard had decisionmaking
authority and what those officers actually considered, and as
explained above, those disputes are irrelevant because the legal
test for reasonableness is objective. We therefore find meritless
Angelex’s contention that a trial is required to resolve any
lingering factual disputes.
                             18
                            III.

    For the foregoing reasons, we affirm the district court’s
order awarding summary judgment to the government.

                                                 So ordered.